SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2009 Commission file number 333-100047 KRONOS INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) DELAWARE 22-2949593 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes No * The registrant has not yet been phased into the interactive data requirements. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the Registrant's common stock outstanding on October 31, 2009: The Registrant is a wholly owned subsidiary of Kronos Worldwide, Inc. (File No. 1-31763) and meets the conditions set forth in General Instructions H(1)(a) and H(1)(b) of Form 10-Q for reduced disclosure format. KRONOS INTERNATIONAL, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2008; September 30, 2009 (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) - Three and nine months ended September 30, 2008 and 2009 5 Condensed Consolidated Statement of Stockholder’s Equity and Comprehensive Income (Loss) (Unaudited) - Nine months ended September 30, 2009 6 Condensed Consolidated Statements of Cash Flows (Unaudited) - Nine months ended September 30, 2008 and 2009 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosure About Market Risk 25 Item 4. Controls and Procedures 25 Part II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 27 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report. KRONOS INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) ASSETS December 31, September 30, 2008 2009 (Unaudited) Current assets: Cash and cash equivalents $ 10.8 $ 39.0 Restricted cash 1.5 1.1 Accounts and other receivables 132.1 164.6 Inventories 303.9 190.8 Prepaid expenses and other 3.0 7.1 Total current assets 451.3 402.6 Other assets: Deferred financing costs, net 6.8 6.3 Deferred income taxes 166.4 189.7 Other 4.6 4.9 Total other assets 177.8 200.9 Property and equipment: Land 35.9 42.3 Buildings 171.9 181.6 Equipment 807.8 861.3 Mining properties 73.9 114.9 Construction in progress 37.9 14.7 1,127.4 1,214.8 Less accumulated depreciation and amortization 703.0 780.1 Net property and equipment 424.4 434.7 Total assets $ 1,053.5 $ 1,038.2 KRONOS INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In millions) LIABILITIES AND STOCKHOLDER’S EQUITY December 31, 2008 September 30, 2009 (Unaudited) Current liabilities: Current maturities of long-term debt $ .8 $ 1.7 Accounts payable and accrued liabilities 147.8 158.9 Income taxes 3.6 3.5 Deferred income taxes 4.6 4.9 Total current liabilities 156.8 169.0 Noncurrent liabilities: Long-term debt 604.8 613.7 Deferred income taxes 13.0 13.6 Accrued pension cost 114.0 113.2 Other 27.6 28.3 Total noncurrent liabilities 759.4 768.8 Stockholder’s equity: Common stock .3 .3 Additional paid-in capital 1,947.6 1,958.3 Retained deficit (1,425.1 ) (1,472.3 ) Notes receivable from affiliates (214.5 ) (230.0 ) Accumulated other comprehensive loss (171.0 ) (155.9 ) Total stockholder’s equity 137.3 100.4 Total liabilities and stockholder’s equity $ 1,053.5 $ 1,038.2 Commitments and contingencies (Notes 6 and 9) KRONOS INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In millions) Three months ended September 30, Nine months ended September 30, 2008 2009 2008 2009 (Unaudited) Net sales $ 249.7 $ 224.6 $ 780.8 $ 592.9 Cost of sales 211.9 184.5 647.8 560.2 Gross margin 37.8 40.1 133.0 32.7 Selling, general and administrative expense 34.8 30.2 105.5 83.4 Currency transaction gains (losses), net 2.7 1.6 (.6 ) 7.4 Other operating income, net 1.6 1.3 4.8 4.0 Income (loss) from operations 7.3 12.8 31.7 (39.3 ) Other income (expense): Interest income 6.2 .1 18.1 .1 Interest expense (10.8 ) (10.3 ) (31.7 ) (29.6 ) Income (loss) before income taxes 2.7 2.6 18.1 (68.8 ) Income tax expense (benefit) 1.0 (.4 ) (.3 ) (21.6 ) Net income (loss) $ 1.7 $ 3.0 $ 18.4 $ (47.2 ) KRONOS INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S EQUITY AND COMPREHENSIVE INCOME (LOSS) Nine months ended September 30, 2009 (In millions) Additional Notes receivable Accumulated other Total Common stock paid-in capital Retained deficit from affiliates comprehensive loss stockholder’s equity Comprehensive income (loss) (Unaudited) Balance at December 31, 2008 $ .3 $ 1,947.6 $ (1,425.1 ) $ (214.5 ) $ (171.0 ) $ 137.3 Net loss - - (47.2 ) - - (47.2 ) $ (47.2 ) Other comprehensive income, net - 15.1 15.1 15.1 Intercompany interest – Kronos Worldwide, Inc., net - 10.7 - (15.5 ) - (4.8 ) - Balance at September 30, 2009 $ .3 $ 1,958.3 $ (1,472.3 ) $ (230.0 ) $ (155.9 ) $ 100.4 Comprehensive loss $ (32.1 ) KRONOS INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Nine months ended September 30, 2008 2009 (Unaudited) Cash flows from operating activities: Net income (loss) $ 18.4 $ (47.2 ) Depreciation and amortization 35.7 30.4 Deferred income taxes (5.2 ) (21.5 ) Defined benefit pension plan expense less than cash funding (1.8 ) (1.8 ) Other, net 1.5 .9 Change in assets and liabilities: Accounts and other receivables (24.6 ) (24.4 ) Inventories (18.3 ) 117.2 Prepaid expenses (1.4 ) (3.7 ) Accounts payable and accrued liabilities 21.9 5.2 Income taxes (.7 ) .5 Accounts with affiliates (4.9 ) 2.6 Other, net .1 (.2 ) Net cash provided by operating activities 20.7 58.0 Cash flows from investing activities: Capital expenditures (49.5 ) (15.1 ) Change in restricted cash, net .6 .5 Net cash used in investing activities (48.9 ) (14.6 ) Cash flows from financing activities: Indebtedness: Borrowings 37.6 29.1 Principal payments (14.4 ) (48.3 ) Deferred financing fees (.9 ) (.6 ) Dividends paid (35.0 ) - Net cash used in financing activities (12.7 ) (19.8 ) Cash and cash equivalents - net change from: Operating, investing and financing activities (40.9 ) 23.6 Currency translation (.3 ) 4.6 Cash and cash equivalents at beginning of period 67.0 10.8 Cash and cash equivalents at end of period $ 25.8 $ 39.0 Supplemental disclosures: Cash paid (received) for: Interest $ 22.0 $ 19.6 Income taxes 4.9 (.4 ) Accrual for capital expenditures 3.0 .3 Capital lease obligation incurred - 3.6 KRONOS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2009 (Unaudited) Note
